IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

SOUTHERN BAPTIST                         NOT FINAL UNTIL TIME EXPIRES TO
HOSPITAL OF FLORIDA, INC.                FILE MOTION FOR REHEARING AND
D/B/A BAPTIST MEDICAL                    DISPOSITION THEREOF IF FILED
CENTER-SOUTH,
                                         CASE NO. 1D14-3985
      Petitioner,

v.

JEAN CHARLES, JR., AS NEXT
FRIEND AND DULY
APPOINTED GUARDIAN OF HIS
SISTER, MARIE CHARLES, AND
HER MINOR CHILDREN,
ANGEL ALSTON, JAZMIN
HOUSTON AND ERVIN
ALSTON, MINORS, KRISTIN
FERNANDEZ, D.O., YUVAL Z.
NOAT, M.D., SAFEER A.
ASHRAF, M.D., INTEGRATED
COMMUNITY ONCOLOGY
NETWORK, LLC, A FLORIDA
LIMITED LIABILITY
CORPORATION, ANDREW
NAMEN, M.D., GREGORY J.
SENGSTOCK, M.D., JOHN D.
PENNINGTON, M.D., AND
EUGENE R. BEBEAU, M.D.,

      Respondents.

___________________________/

Opinion filed October 13, 2014.

Petition for Writ of Certiorari -- Original Jurisdiction.
George N. Meros, Jr. and James Timothy Moore, Jr., of GrayRobinson, P.A.,
Tallahassee; William E. Kuntz, Michael H. Harmon and Earl E. Googe, Jr., of Smith
Hulsey & Busey, Jacksonville; Jack E. Holt, III, of Grower, Ketcham, Rutherford,
Bronson, Eide & Telan, P.A., Orlando, for Petitioner.

Bryan S. Gowdy, of Creed & Gowdy, P.A., Jacksonville, for Respondents Jean
Charles, Jr., Marie Charles, Angel Alston, Jazmin Houston and Ervin Alston.




PER CURIAM.

         Petitioner seeks certiorari review of an order granting a motion to compel

discovery that contemplates a future order to determine the scope and breadth of the

discovery and other related issues. However, as the order does not compel discovery,

petitioner has not demonstrated that the order will result in irreparable harm. See

Poston v. Wiggins, 112 So. 3d 783 (Fla. 1st DCA 2013). Accordingly, the petition for

writ of certiorari is denied. AVCO Corp. v. Neff, 30 So. 597, 601 (Fla. 1st DCA

2010).

         Respondents’ motion, filed September 10, 2014, seeking dismissal of the

petition is hereby denied.

THOMAS, ROBERTS, and RAY, JJ., CONCUR.




                                         2